Cross appeals from a judgment of the Supreme Court at Trial Term (Cholakis, J.), entered December 14,1981 in Albany County, which, inter alia, partially denied petitioners’ application, in a proceeding pursuant to section 16-106 of the Election Law, to open and canvass certain absentee and military ballots received by the respondent Boards of Elections after the close of the polls on November 3, 1981. The judgment of Trial Term should be affirmed. That court properly determined that the relevant provisions of the Election Law do not permit the canvassing of absentee and military ballots received by the respondent Boards of Elections after the close of the polls on election day (Election Law, § 8-412, subd 1; § 10-112, subd 2; Matter ofLaParo v Anderson, Supreme Ct, Onondaga County, Nov. 23,1981 [Donovan, J.], affd 85 AD2d 878; see, also, Matter of Colaneri v Board of Elections of Suffolk County, 50 AD2d 880, 881). In view of this determination, we deem it unnecessary to consider the issues raised on the cross appeal by respondents Cleary and Gardineer. Judgment affirmed, without costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.